             Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PE',NNSYLVANIA



ERNESTINE WISEMAN.BEAVER and
WILLIAM BEAVER, w/H
                      Plaintffi                      Civil ActionNo.


       VS,


NATIONAL GENERAL INSURANCE
COMPANY
                      Defendant.                     JURY TRIAL DEMANDED


                                  CryIL ACTION COMPLAINT

 I.    PARTIES

       1.       Plaintiffs, Emestine Wiseman-Beaver and William Beaver, w/h, are adult

individuals and citizens of the Commonwealth of Pennsylvania resi{ing therein at 29 Lenape

Road, Barto, PA 19504.

       2.       Defendant, National Ggneral Insurance Company, w4s and is now a business

entity, believed to be corporation, which is authorized to conduct business as an insurance

company in the Commonwealth of Pennsylvania, with its corporate $eadquarters and principal

place of business located at 5630 Universlty Parkway, Winston Salem, NC 27105.

 il.   JURTSDTCTION ANp YErYrlE

       3,       Jurisdiction is conferred upon this Court by virtue of the parties' diversity of

citizenship pursuant to 28 U.S.C. $ 1332.

       4.       The amount in controversy in this action is in excess of seventy-five thousand

($75,000.00) dollars, exclusive of costs and fees.
                Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 2 of 18



       5.          \'enue is ploper in this district pursuant to 28 U.S.C. $ 1391 because a su'bstantial

part of the erzents or omissions giving dse to the within claims oecurred within the District.

III,       STATEMENT OF CLAIMS

       6,          At all times material      herein, the Defendant acted b), and through itr; agents,

servants, emplo'yees, worl..men andlot other representatives, who wete, in turn, actring utithin the

course and scope of their employment, agency and/or service for the same and under the direct

control of the Dr:fendant.

       7.          lrt all tirnes material   hereto, Plaintiff F)rnestine Wiseman-Beaver was insured by

Defendant unde,r a policy        of automobile     insurance r,vhich provided   for underinsuled motorist

benefits, policy number 2002896014,             A copy of the Declaration       Pages   for policy   number

2002896014 co.rering the date of the accident at issue in this matter are attached as Exhibit             "A"

and incorporate<1 by ref-erence.

        8,         On or abourt June 1 6,2015, while the aforementioned policy was in full l'orce and

effect, Plaintiff Ernestine Wiseman-Beaver was operating a certarn 2006 Fold Explorer motor

vehicle, Pennsylvania license plate #WR5389J, traveling southbound on Fatming;ton Avenue

near its intersection    with Maugers Mill Road, in Pottsgrove, Pennsylvania. Plaintiff had brought

her vehicle to a cornplete and steady stop at a red traff,rc signal at the aforesaid intersection,

when, suddenll' and without warning, a certain 2000 Dodge Grand Caravan nncltor vehicle,

Pennsylvania license plate #HSD6892 operated by Melissa Farkesh, struck the rear of             F    laintiff   s


vehicle.

           9.      At the lime of the aforementioned        accident. the motor vehicle ownerd and/or

operated    fy    \{,:lissa Farkosh was insured under a policy of automobile insurance issued by

Allstate Insurance Comoanv,
             Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 3 of 18



          10. The aforementioned           accident was r;aused solely     by the negligence and
carelessness    of Melissa Farkosh and was not the result of the actions or inactiorrs of Plaintiff

Ernestine Wiseman-B eaverr,

          1L     B;y reason   of the   aforesaid negligence and carelessness      of Melissa Farkosh,

Plaintiff Ernestine Wisr:rnan-Beaver suffered severe and permanent irrjuries, inclurding, but not

limited to, lumtlar disc bulging and radiculopathy requiring surgical repair, corrcussiion, post

concussion syndrome, carpal tunnel syndrome, cervical sprain and strain, lumbar sprain and

strain, thoracic rsprain and strain, lumbar facet syndrome, lumbar contusion, multilevel ntyalgia

and myositis     in the cervical, thoracic, and lumbar spines, and upper extremity, sacrum and

pelvis, cervicobrachial syndlome, sacroilitis, lumbago, and cervicalgia, as well as achers, pains,

mental anxiety and anguish, and a severe shock to her entire nervous system. PlairLtiff tLas in the

past and   will in the future undergo severe pain and suffering   as a result   of which   stre has   in the

past and   will in the future be unable to engage in her usual activities, all to her great loss and

detriment.

          12,     As a further result of the accident, Plaintiff Ernestine Wiseman-Beaver has or will

be obliged to receive and undergo medical care and attention and to expend various sums of

morrey and to incur various expenses for the injuries she suffered, and she may be obliged to

continue to expend such sums or incur such expenditures for an indefinite period of tirne in the

future.

          13.     As a fuither result of the accident, Ptaintiff Ernestine Wiseman-lleavr:r has or

may suffer a se\/ere loss of her earnings and/or earning power, and she may incur such loss for an

indefinite neriod of time in the future.
             Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 4 of 18



         14.    As a direct and      reasonable result   of the   accident aforementioned, Plaintiff

Ernestine Wiseman-Beaver may hereafter incur other financial expenpes or losses whioh do or

may exceed the amounts which she m4y otherwise be entitled to recolver under and pursuant to

the Pennsylvania Motor Vehicle Finaqcial Responsibility Law, 75 Pa,. C. S. $ 1701 et, seq.          as


amended, for which she claims damagep herein.

         15.    Further, by reason of thp aforesaid accident, Plaintiff Errnestine Wiseman-Beaver

has and/or may hereinafter incur other financial expenses all     in an efffi to treat and cure herself

of the iniuries sustained in the aforesaid accident.

         16.    As a further result of the accident, Plaintiff ErnestinQ Wiseman-Beaver has or

may have suffered injuries resulting       in the permanent       loss   of ufe of a bodily function,
dismemberment, and/or scarring, which may be in full or part cosmetiq disfigurernents which are

or may be permanent, irreparable and sgvere.

         17.    As a further result of the accident. Plaintiff William has suffered the loss of

eamings, society, consortium and services of his wife, to which he is l$gally entitled, has been or

will   be obliged to expend various sums of money and to incur various pxpenses for the treatment

of the injuries his wife has suffered, and may be obliged to continue to expend such sum or incur

such expenditures for an indefinite period of time.

          18.    Plaintiffs settled the underlying claim with Allstate kfsurance Company for the

fulI amount of Melissa Farkosh's policy limit. The consent to settle is pttached as Exhibit "B,"

          19.    Notice of the aforesaid covered loss and Plaintiffs' int$nt to pursue underinsured

motorist benefits was provided to the Defendant Nationai General in        a   prompt and timely manner

by Plaintiff and, at all times relevant hereto, Plaintiff fully complied with all of the terms and

conditions required by the policy.
            Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 5 of 18



          20.    Plaintiffs denLand underinsured motorist beneflts in the amount of' the Policy

limits.

          2L     Def'endant has refused, without legal justification       or cause, and continues   to

refuse, to pay to Plaintiffs monies owed for the injuries suffered as a result of the a.foresraid loss.

A   copy   of Plaintiffs' February 19, 2019 demand letter is            attached as Exhibit "Cl" and

incorporate<l by refereni:e,

          22.    A.s a result   of Defendant's failure   an<1   refusal to pay reasonable underinsured

motorist   bernefir[s   to Plaintiffs as required under the Policy, Plaintiffs      suffered losses and

damages.

                                   COUNT I
          ERNESI]INE WISEMAN-BEAVER V. NATIONAL GENERAL INSURANCE,
                                  COMPANY
                            BREACH OF CONTRACT

          23.    Plaintiff hereby incorporate by reference paragraphs one (1) through twenty-two

(22) of the within Complaint, as though the same were fully set forth at length herein,

          24.    Defendant has failed to promptly offer payment of the reasonable and fair value

of the claim fol underinsured rnotorist benefits for bodily injury to Plai:ntiff.

          25.    Defendant has failed     to   reasonably investigate    Plaintiffs claim such that   a


thorough and proper irrquiry would have revealed that Pla.intiff suffered seriotts and permanent

injuries caused by the aforementioned accident described in this Complaint.

          26,    Defendant orves Plaintiff a frduciary,, corrtractual and statutory obligation to

investigate, evaluate arLd negotiate Plaintiff s underinsure<l motorist olaim in good faith and to

arrive at a prompt and fair and equitable settlement.

          27,    Iror the reasons set forth above, Defendant has violated its obligations under the

policy of insurance.
           Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 6 of 18



        28.    Defendant owes Plaintiff the policy limit in underinsured motorist berrefits for

bodily injury pursuant to the terms of the insurance policy which is the subject of this       czLse and


known to Defendant.

       29,     Despite subrrission     of   reasonable proof and demand        for full and    r;omplete

payrnent with rr:spect to Plaintiff s aforesaid loss, the Defendant has not paid to I'laintiff all of

the policy benefits to which sihe is entitled under the policy.

        30.    Defendant's denial of coverase was made without a reasonable basis in fact,

        31.    t)efendant's refusal    to indemnify Plaintiffs loss       constitutes   a trreach of   the

insurance contract.

        WHEREFORE, Plaintiff, Ernestine Wiseman-Beaver, demands judgment against

Defendant, National Ge:nerral Insurance Company, in      ern   amount in excess of One I lr"rndred Fifty

Thousand Dollars ($ 1 50,000,00).

                                              COUNT     II
        WILLI,AM BEAVER V. NATIONAL GENERAI, INSURANCB COMI,ANIF
                BREACII OF CONTRACT - LOSS OF CONSORTIUM

        32,     t'laintiffi; hereby incorporate by reference parcgraphs one (1) throug,h thirty-one

(31) of the withiLn Complaint as though the same were fully set forth at length herein.

        33.     Defendant National General has failed             to promptly offer pa1,msn6 of        the

reasonable and fair value of the clairn for underinsured motorist benefits for Plaintiff s loss of

consortium,

        34.     Def'endant has failed    to   reasonably investigate     Plaintiffs claini for loss of

consofiium such that a thorough and proper inquiry would have revealed that PlairLtiff suffered a

significant loss caused by the aforementioned accident described in this Complaint.
           Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 7 of 18



       35.        Defendant owes Plaintiff     a fiduciary, contractual and statutory      oblig,ation to

investigate, evaluate and negotiate Plaintiff s underinsured motorist claim in good faith and to

anive at a prompt and fair and equitable settlement.

       31.        For the reasons set fbrth above, Defendant National General has violated its

obligations under the pc,licy of insurance.

       32.        Defendant National General owes Plaintiff the policy          limit in   underjnsured

motorist benefitr; for loss of consortium pursuant to the terms of the insurance polic'y uih.ich is the

subject of this case and knou'n to Defendant,

       33.        Despite submission    of   reasonable proof and demand       for full and    rlomplete

payment with respect trt Plaintiff s aforesaid loss, the Defendant has not paid to Plainl.iff all of

the policy benefits to which he is entitled under the policy.

        34.       Defendant's deniai of coverase was made without a reasonable basis in farct,

        35,       Defendant's refusal   to indemnify Pla.intiffs loss constitutes a breach of          the

insurance contract.

        WH.EREiFORE,        I'laintiff, William, demands judgment against Defendant, National

General InsurarLce Compan1,, in an amount        in   excess   of One Hundred Fifty Thousan<l Dollars

($ 150,000,00).


                                      COUNT III
              E-RNEST.INE WISEMAN-BEAVER AND WILLIAM BEAVER, HA4'V.
                       NATIONAL GENERAL NSURANCE COMPANY
                             BAD FAITH- 42 PA. C.S.A. Q8371

        36.       I'}laintift-s hereby incorporate by reference paragraphs one (1) through thirty-five

(35) of the within Complerint as though the same were fully set forth at length herein.

        37.       Defendant has engaged       in bad faith toward the Plaintiffs with      respecl   to its

adjustment of Plaintiffs' aforesaid covered loss, in violation of 42Pa. C.S.A. $8371, et seq.
          Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 8 of 18



       38.    In furtherance of its bad faith and wrongful refusal to pay the full policy limits

for Plaintiffs' covered loss, the Defendant, acting by and through its duly authorized        agents,


servants, workmen and/or employees, have engaged in the following conduct:

              (a)    failing to evaluate Plaintiffs' claim objectively and fairly;

              (b)    failing to complete   a   prompt and thorough investigation of PlaintifTs'

                     claim;

              (c)    failing to pay Plaintiffs' covered loss in   a   prompt and timely manner;

              (d)    conducting an unfair and unreasonable investigation of Plaintiffs' claim;

              (e)    violating the fiduciary duty owed to Plaintiffs;

              (D     failing to reasonably and adequately evaluate or review the medical

                     documentation in Defendant' s possession;

              (g)    failing to keep Plaintiffs or their representatives fairly and adequately

                     advised as to the status of the claim;

              (h)    unreasonably valuing the loss and failing to fairly negotiate the amount of

                     the loss with Plaintiffs or their representatives;

              (i)    failing to make   a reasonable settlement    offer to Plaintiffs;

              (j)    urreasonablywithholdingpolicybenefits;

              (k)    acting unreasonably and unfairly in response to Plaintiffs' claim; and

              (l)    unnecessarily and unreasonably compelling Plaintiff to initiate this lawsuit

                     to obtain policy benefits for a covered loss that Defendant should have

                     paid promptly and without the necessity of litigation.

       39.    For the reasons set forth above, the Defendant has acted in bad faith in violation

of 42 Pa. C.S.A. $8371, for which the Defendant is liable for statutory damages including
            Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 9 of 18



interest from the date the claim was nlade in an amount equal tQ the prime rate of interest plus

three percent, court costs, attorneys' fees, punitive damages and quch other compensatory artdlor

consequential and incidental damages qs permitted by law,

         WHEREFORE, Plaintiff, Ernestine Wiseman-Beaver and iWilliam Beaver, Wh, demand

the Court enter judgment in favor of PlOintiffs and against Defen{ant, National Gpneral

Insurance Company, and award compegsatory and punitive dama[es in an amount in excess of

One Hundred    Fifty Thousand Dollars ($150,000.00).




                                                       Respectfullyl




                                                                       allagher, Esquire
                                                       Attorneys       Plaintiffs,
                                                                             -Beaver and William
                                                       Beaver, w/h
Date:   April 5,2019
Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 10 of 18




                              1.0
                               Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 11 of 18


                                                                                                     Policy Number:                                          Date of Nofice
                                                                                                            20028960   1   4                                    1gt28tit014
                                                                                                     Named Insured:
                                                                                                            ERNESTINE WISEMAN


PO Box     3'1   99                                                                                  Policy Period:                                                 9:09 AM
Winston Salem, NC 27102-3199                                                                                 1tr28t201 4   .   1A128t2015


ERNESTINE WISEMAN                                                                                    Policy Underwritten By:
29 LENAPE ROAD                                                                                              Integon General I nsu rance Corporatiott
                      .19504
BARTO      PA                                                                                                  24  Hour Claim Reporting: f-8t00-325.1088
                                                                                                                  For Policy Information: 1-851i-752-81477
                                                                                                                           www.NationalGeneral.com




PA PERSONAL AUTO DE|CLARATIONS PAGE
New Business Effeciive 101i.812014


NOTICE: A RENTAL AUTO WILL BE COVEIIED FOR COLLlSloN DAMAGE lF:
1. YOU HAVE PURCTIASED COLLISION COVERAGE FOR                                     AT LEAST ONE AUTO ON THE POLICYAS SHOWN ON YOUR DECLARATIONS
PAGE; AND
2 THE AUTO IS RENTED E]Y YOU FOR 60 DAYS OR LESS UNDER A WRITTEN RENTAL AGREEMENT FROM A COIlII MERCIALLY
LICENSED RENTAL AGENCY; AND
3. THE AUTO IS BEING OF'ERATED                           BYYOU OR ANY FAMILY MEMBER AT IIHE TiME OF LOSS.


 Drivers and Household Residents
     #1          Ernestine Wiseman
                   D river Status                   License #             Lic.   State   Date of   Birth   Gender       MaritalStatus          Pts
                                                                                                                                            Driiver           Yrs. Licensed
                      Rated Driver                  xX)6324               PA             812711976         Female       Married             421
     #2          William A Beaver
                      Driver Status                 License #             Lic. State          Birth
                                                                                         Date of           Gender       Marital Status      Driiver   Pt,s    Yls. Lioensed
                      Rated Driver                  XXX6953               PA             10i8/1962         Male         Married             026

Insured Vehicle(s) and Schedule of Coverages
 #1 2006 JEEP WRANGLEI1                                   VIN:                           Usage:
                                                          1   J4F 44957 6P7 29312-       Route
                                                          RR1 806
 Garaging Location.                                       '19504

 Coverages Provided                                                                      Limits / Deductibles                                                      Premium
 Bodily Injury                                                                           $100,000 Ear;h Person / $300 000 Each Accident                               {i93 00
 Property Damage                                                                         $1 00,000 Ear:h Accident                                                     $90 00
 Uninsured        M    otorist Bodily lirjury   -                                        $100,000 Ear:h Person / $300 000 Each Accident
f.lonsta   c k   ed                                                                                                                                                   $13.00
 Underinsured Motorist Bodity Injury                 -                                   $100,000 Each Person / $300,000 Each Accident
 N   onstackecl                                                                                                                                                       $13 00
 Medical Expense                                                                         $5,000 Per Occurrence                                                        $32 00
 Other Than Collision                                                                    $500 DeducUble                                                               $57.00
 Collision                                                                               $500 DeducUble                                                              $100.00
 Touuing &        L   abor                                                               $75 Each Occurrence, $450 Each Term                                          $19 00
                                                                                         Total ForThis Vehicle                                                       $417.00
 #2    2OOO      FORD EXPLOREIl                           VIN:                           Usage:
                                                          1FMZU\3PZYZB7          4626-   Route
                                                          EC2429

 1   003ePA (0301 2010)
                           Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 12 of 18

\rdt
^^-^^i^^
            |   ^^^+i^-.
     dvil rg LUuduvrl.                               19504
Coverages Provided                                                             Limits / Deductibles                                         Prernium
Bodily Injury                                                                  $1 00,000 Each Person / $300,000 Each Accident                  $81 oo
Property Damage                                                                $100,000 Each Accident                                          $7$ oo
Unrnsured       M   otorist Bodily   lrrjury -                                 $l 00,000 Each Person i $300,000 Each Accident
N   onstacked                                                                                                                                  $1? oo
Underinsured Motorist Bodily Injury              -                             $1 00,000 Each Person / $300 000 Each Accident
N   onstacked                                                                                                                                  $11 oo
Medical Expense                                                                $5.000 Per 0ocurrence                                           $2fl.00
                                                                               Total ForThis Vehicle                                          $2{0.00
#3 2006 FORD EXPLOREFI                                                         Usage:
                                                     1   FM EU74EX6UB1 9356-   Route
                                                     BE 1616
Garaging Location.                                   1   9504
Coverages Provided                                                             Limits / Deductibtes                                          Premium
Bodily Injury                                                                  $100 000 Each Person 1 $300,000 Each Accident                   $71 0o
Property Damage                                                                $100,000 Each Accident                                          $75.00
Uninsured fulotorisl Bodily Injury           -                                 $100,000 Each Person     i $300,000 Each Accident
N onstacked                                                                                                                                    $13 00
 Underlnsured Motorist Bodily lnjury -                                         $100,000 Each Person / $300,000 Each Accident
N onstacked                                                                                                                                    $13.00
Medical Expense                                                                $5,000 Per Occurrence                                           $33 oo
                                                                               Total For This Vehicle                                         $214.00


                                                                                                          Com bin ed Vehicl e Premium       $838.00
                                                                                                          Acouisition Exoense                $25.00
                                                                                                          Total 12 Month Policy Prermium    $863.00


    Discounts Applied
    Poiicy Level
                                          Advance Quote Discount
                                          AutoPay
                                           Homeowner Discount
                                           Multi-Cat Drscount
                                           New Business Discount
    Vehicle Level
    #1                                     Airbag Discount
    #2                                     Airbag Discount
    #3                                     Airbag Discount
    #2                                     Route Use Discount
    #1                                     Route Use Discount
    #3                                     Route Use Discount
    #1                                     PPA Zip M atch Discount
    #2                                     PPA Zip M atch Discount
    l+3                                    PPA Zip Match Discount
    Driver Level
    #1                                     Safe Driver Discount
    #?.                                    Safe Driver Discount


    lmportant Notice
    Any person who knowingly,and with intent to defraud any insurance company ot other person files an application for insuri:nce or statement of
    claim containing any materially false informatjon or conceals for the purpose of misleading, information concerning any fact metterial thereto
    commits a fraudulent insurance act, which is a crime and subjects such person to criminal and civil penalties.

    Online Policy Documents: Your policy form and coverage erdorsements may be viewed by going to our website:www.NationalGeneral          com Click
    on fre Policy Documents link at he top and enter your Policy Number and Last Name




1   0039PA (0301 2010)
                    Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 13 of 18


Additional               lruformation
Tier
LIMITED TORT APPLIES


Disclosure of PossiNe Additional Gha
       amounts below are auhorized for use in   his sbte.   , they are only charged if they   apply to your policy
Carrcellation Charge                            $50.00
Late Charge                                     $10.00
Nonsufficient Funds Charge                      $30.00
Reinstatement Charge                            $15.00


Forms and
Endorsement Editlon
06380               12012012     PERSONAL AUTO POLICV
06817               03012011     COVER PAGE
10M7                01U2Ar       PERSONAL AUTO POLIOY-SIGNATU RE PAGE
11316               07012014     TOWING & LABOR COVERAGE




                                                                                                    B**c*      Authorized Signature




1   0039PA (0301 2010)
Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 14 of 18




                             t_1
7   /20   /20L9   4 r 4L PM                                              5533091    0                                                                 Page      2   of2
                                        Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 15 of 18




                  National-Gqneral
                        Auto, Hona &   HerlthlDtonrce
                                                        >
                   PO Box 1023. Winston-Salem, NC 27102-1623


                                                                                                                                                 July 20 2018


                   SWARTZ CULLETON PC
                   547 WASHINGTON AVE
                   NEWTOWN, PA 18940-2164




                   RE: Claim Number: 1684656
                       Date of   Loss:June 16, 2015
                       Named Insured: Emestine \Mseman



                   Dear Mr. Swartz,

                   Please allow this letter to document that Integon General Insurance Corporation will waive its right of subrogation against Melissa
                   Sarkosh 1or damages pursued by Emestine Wseman under the Underinsured Motorists provisions of policy number 2002896014 and
                   consent to the settlement of the underlying liability claip.

                   Please feel free to contact          he undersigned with any questions regarding this matter.




                   KayTa Evans
                   SR Injury Rep
                   On behalf of Integon General Insutance Coryofation
                   P O BOX 1623 Wnston-Salem. NC 27102-1623
                   Direct (336) 435-2317. Toll Free (888) 233-4575 , Fax (800) 924-0273




                   lf you are emailing me a claim-specific communicalion, please send it            to CLAIMS,@,NGIC.COM with the claim number in the subject
                   line. Thank you.




                      157625104 - PA- 03/1 1/2016
Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 16 of 18




                              12
                                            Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 17 of 18



                                              SWAI\TZ                                 CULLETON PC
                                                     Februal'y 19,2019

Cfuistopher J. Culleton
Ilsquire
                                                       ational Gener'al Insurance
                                                     Irl
                                                     I(ayla Evans- Claims Acljuster
BrandottA, Swartz
Esquit'e                                             P. O, Ilox 1623
'Ibdd M, tr'elzer                                    Winston Salem, NC 27102
Escluire
Chairperson of the lVorkers
C o nt p a nsal ion D e pa t D n e t t I
                                                               Rer         Our Clientl Emestinr: Weisman Beaver
                                                                           Date of Loss: 6116l15
Bryan M, Fenis
Esqttire
                                                                           Insnred:      Elnestine Weisman Beavel
                                                                           Claim No.:       1684656
Joseph P, Guzr,ardo
Esclu.ire
Mutthev E, Gallagher                                 Dear Ms. Evans:
Esqtrire
Larissu K, Staszkiv                                            Euclosed, on CD-ROM, piease frnd plaintiff s specials packarge in
E,squire                                             this matter, As ;,61r will note, Ms, Beavet'sl"lstained significant acaident-
Surah R. Nayeent.                                    related injr,rlies, As ;,eg ftirther know, the thiLd-party defendant has seltled
Esqtdre                                              licl its policy limits of $100,000,00, This is to advise you that orrr, client
Maris K, McGinty-Feris                               has atrthorized us to settle this claim in tlte amount of the uninsured policir
Esquire                                              limits,
Anton R, Tupa
Esquire
                                                               This offer to settle in the eunount of the policy lirnits will :Lenrain
Caroline M, Ttu'ner                                   open fbr a period of thirty (30) days, 01'until March 21,2019. Iihould yott
Esqttire
                                                      feel that this time is not reasonable for )/ou to evaluate this qase
Pleas'e reply 1s;                                     completely and ftilly to protect your insured by offeling your policy limits,
547 E. Washington Avenue
Newtoln, PA 18940                                     Frlease contact Lls,

Phone: 215.550.6553                                            Should this offer not be aocepted by March 21,2019 it is orrr
Fax; 215,550,6557
                                                      intention to ploceed to triai and obtain a verdict, plr.rs delay darnages,, in
Website:                                              excess of our policy limits demand, Any verdict tliat the juty renders rvill
lv rvrv. slvar tzculleton.com
                                                      be eniered against yorlt insured, We assume that yor"r will corntnunioate
Email;                                                all the information contained within this lettel to yotu'insured, so tha.t'yol"u'
ccullelon@srvartzculleton.com
bsrYartz@s\Tartzculleton,corn
                                                      insut'ed is fully aware of this offer to settie within policy liurits and the
 tfelzer@srvartzcullef on,conr                        .iLnplications of any decision yon make,
 bfelris @srvartzcullel0n,com
j guzzardo@srvar' lzculleton,com
nrgallagher@srvartzculletott.com                                  I   loolc forward to hearing from you at yollt' earliest con\/enience,
lstaszkirv@srvar'tzculleton,conr
snayeenr @srvAr'tzcrrlleton,com
mnrc ginty-fct'ris@stvarlzculle            Ion.com
atupa @sivarlzculletott,com
cturner@srvar'tzculleton.com
Ore Couilrcrce Squqrc
2005 Muket Slrect, lgllt FloDl
Phlludelphia, PA 19103

The Soye reigil ExilLliug, tuite       l9
609 lY, Hil|iltoil Slreel                             [] S/ta"v
Allentov,n, PA l8l0l
                                                      Ilnclosules
      Case 5:19-cv-01534-JFL Document 1 Filed 04/10/19 Page 18 of 18




                   t,                                   , hereby state that   I arn the praintiff jn
 this action and   verify that the statBments   madE   in the foregoing   civil Action complaint
are true and coneot     to the best of my knowledge, information and belief,
                                                                             The
undersigned understands that the statements
                                            herein are made subject to the penalties             of lB
Pa'   c,$, 4904 relating to unswom farsifioation to authorities,




Dated:
